Allowable Subject Matter
1.	This office action is a response to communication submitted on 04/08/2019. 
2. 	Application No. 16/378013, filed 04/08/2019 is a continuation of 15/706608, filed on 09/15/2017, now U.S. Patent #10273751. Application No. 15/706608 is a continuation of Application No. 14/349629, filed on 04/03/2014, now U.S. Patent #9765568. Application No. 14/349629 is a national stage entry of PCT/US2012/000428 with an International Filing Date: 10/03/2012. PCT/US2012/000428 Claims Priority from Provisional Application 61648011, filed on 05/16/2012 and Claims Priority from Provisional Application 61542760, filed on 10/03/2011 (latest priority day).
Information Disclosure Statement
3.  The information disclosure statement(s) (IDS) submitted on 05/17/2019, 07/24/2019, 09/04/2019, 04/22/2010 and 05/11/2020 are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1-19 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Mullet et al. (US 20140262058 A1, US 20130213591 A1), Wood (US 20050102744 A1), Thompson (US 4829156 A and Albertson et al. (US 20050087041 A1) are the closest prior art disclosed.
	However, regarding claims 1, 10 and 15 the prior arts disclosed above do not teach or fairly suggest alone or in combination “a clutch including a frame coupled to said motor housing and said roller tube such that said roller tube rotates with said motor housing; wherein: said clutch is configured to disengage said frame from said motor shaft when said motor is energized to enable said motor housing and said roller tube to rotate relative to said motor shaft, and said clutch is configured to engage said frame with said motor shaft when said manual controller is operated to enable said manual controller to rotate said motor shaft, said motor housing, and said frame to rotate said roller tube”. The novelty of this invention is the mutual translation or movement relative to the shaft of the roller or tube along with the motor housing itself. 


Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837